DETAILED ACTION
Responsive to the Applicant reply filed on 03/21/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-20 are presented for examination in this Office Action, with Claims 1, 8, and 15 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Response to Arguments
The claim amendments and remarks filed by the Applicant on 03/21/2021, have been carefully considered and are responded in the following.

In response to the Applicant arguments at page 11 regarding the claim objections, the amendment of claim 1 has resolved the issue in previous office action. Accordingly, the objection therein is withdrawn. However, the amendment has caused new issues.  Please see the following for the new objections.
35 U.S.C. 101, the amendments have resolved the issues. Therefore, the rejections are withdrawn.

The applicant argument, page 12, regarding claim interpretations under 35 U.S.C. 112(f) is persuasive, Therefore, the newly amended claims no longer invokes 35 U.S.C. 112(f).

In response to the Applicant arguments, page(s) 13-14, regarding claims 1-20 being rejected under 35 U.S.C. 112(b) because of each reciting a limitation that lacks sufficient antecedent basis, the amendments have resolved the issues. Therefore, the rejections are withdrawn.

Applicant’s arguments, page(s) 14-19 of the Remarks, with regards to claim 1-6, 8-13, and 15-20 being rejected under 35 U.S.C. § 103 have been considered carefully. 
First, Applicant argues the Crawforth reference with respect to feature A, which is “creat[ing] a blockchain transaction to store metadata to a shared ledger in the blockchain network, the metadata including a hash of the attribute data and nonhashed data.”  
In response, the Examiner respectfully disagrees because, Crawforth clearly discloses a certification system hash 330, which creates blockchain hash 325-a based on the user profile data, and the second ledger entry 310-b may include initiation metadata 220 and an initiation metadata hash 222.  See col. 34, lines 50-65.  Crawforth further teaches a step of creating a lookup hash 230-a … by hashing some or all of the user profile data; It should be noted that the Examiner broadly interpret this limitation for “the metadata including a hash of the attribute data and nonhashed data” because the instant application does not have written support for the non-hashed data of the metadata. Evidently, Crawforth contemplated a system of shared ledger in the blockchain network in which metadata can be stored with transactions to record and keep 

Secondly, the Applicant argues the feature B, page 16, and that the combination of the references does not discloses “retrieve attribute hashes and metadata that corresponds to the query" and relies.”  
In response, the Examiner respectfully disagrees, because Crawforth discloses a step of receiving a new ledger request from the capture system 105, identifying a user profile, which is hashed and stored with a unique identifier of the first ledger entry 310-a; see col. 33, lines 17-33 and lines 34-43.  Crawforth discloses a request for authentication credentials from the user and then the validation system responds the request by a process of storing hashed user profile data, which can be retrieved later for validation.   Therefore, the applicant argument is not persuasive.

Thirdly, the Applicant argues the limitation “retrieve the metadata in response to the query”, at pages 16-17, that Crawforth’s request to create a new ledger cannot correspond to this feature of amended claim 1.  
In response, the Examiner respectfully disagrees.  It should be noted that the amended claim now recites a limitation ”retrieve the metadata in response to the transaction” rather than “in response to the query.”  Even if the transaction is the result of the query, it is clear that Crawforth discloses storing a user profile, which is hashed and stored with a unique identifier of the first ledger entry 310-a; col. 33, lines 17-33 and lines 34-43.  In Crawforth, a new ledger request is received from the capture system 105 because of the transaction.  A first ledger entry 310-a may relate to user profile data associated with the capture of the corresponding set of media data 210. The certification system 110 may identify a user profile associated with a user of the capture system 105 or a device (e.g., a device ID) included in the capture system 105.  

Turning to the argument of feature D, the Applicant argues that Pratt does not disclose the limitation "reconstruct the user profile from the metadata" in view of the amended limitation, even in combination with the teachings of col. 36, lines 9-17 and col. 70, lines 20-32 from the Crawforth reference 
In response, the Examiner respectfully disagrees.  However, the Applicant argument is made moot in view of the new ground of rejection.

Finally, Applicant relies on the foregoing arguments for the patentability of independent claims 8 and 15, and dependent claims 2-5, 9-12, and 16-18 respectively.  For the same reasons as given above, the Applicant argument is not persuasive.

Claim Objections
Claims 1 3, 5, 6, 8, 10, 13, 15, 16, and 19 are objected to because of the following informalities:  
Claim 1 is amended to change the limitation “the user profile” to “the profile” in the granting access step.  However, the Applicant did not make the same change to the limitation “the user profile” in the reconstructing step.  For formality reasons, the terminology should be consistent.  Claims 3, 6, 8, 10, 13, 15, 16, 19 each recite “the profile” which is inconsistent with the amended term “user profile.”
Claim 1 recites “”the shared ledger” throughout the claim, for example, in the creating and sending steps, after introducing the term “a shared blockchain ledger” in the preamble.  Now the amendment caused an issue of using consistent terminology in the claim.  Claim 5 also the shared ledger.” The recitation of the same limitation should be consistent for formality reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The reasons are in the following:
The claim element “non-hashed data” as recited in the creating step of claim 1, is nowhere to be found in the specification.  The meaning of “non-hashed data” is too broad to be interpreted to be clear as to enable any person skilled in the art to make and use the same.  Therefore, the Examiner determines the claim element for “non-hashed data” to be a new matter.  

Claim 7, 14, and 20 each recite amended limitations for “receiving a request to evaluate a risk associated with the user; approving the request to evaluate a risk; querying the profile; determining a risk score for the user; and providing the risk score to the identity consumer” which are nowhere to be found in the specification. In particular, the specification does not disclose any steps for approving the request to evaluate a risk so that a risk score may be determined for the user and provided to the identity consumer.
If the examiner broadly interpret the limitations by oversight, the applicant is requested to point to the examiner the substance of the limitations in the applicant’s disclosure. Otherwise, Applicant is requested to modify the claim language such that the limitations are supported in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 2-7 each recite the limitation “the system of claim …” in the preamble after claim 1 has been amended to define an attribute custodian and removed the system.  There is insufficient antecedent basis for this limitation in each of the respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 20190384932 A1) in view of Crawforth (US 10348505 B1), and in view of Vos (US 20190155997 A1).

As per claim 1, Pratt teaches an attribute custodian in blockchain network including an identify consumer and a shared blockchain ledger (Pratt, par. 0044 and 0050: the processor 302 and memory 304; par. 0034-0035: a blockchain fabric 114, which is a peer-to-peer network, comprising blockchain nodes 114a-c, as illustrated in FIG. 1: 114), the attribute custodian comprising: 
a memory configured to store one or more instructions (Pratt, par. 0044 and 0050: the memory 304); and 
a processor that when executing the one or more instructions  (Pratt, par. 0044 and 0050: the processor 302) is configured to: 
receive attribute data associated with an attribute in a profile of a user from a data store external to the blockchain network (Pratt par. 0021 and 0026: receive information 142 from a user 102 via the user interface 112 and accordingly aggregate information 142 that is to be included in the transaction and released to the requester upon satisfying certain conditions 144; see also FIG. 5: step 502 and par. 0036);
grant access to the identity consumer in response to a query to the attribute custodian
send, … the attribute data to the identity consumer in response to the query (Pratt, par. 0021 and par. 0027-0028: the dealer for example querying the personal information of a purchaser, and the user sets the maximum number of queries allowed.  When the access is 
While Pratt teaches storing via smart contract the user sensitive information (e.g., age, date of birth, location of birth, gender, address, education) as part of the blockchain ledger in a secure, distributed and immutable manner and providing/releasing the user information to requestors (Pratt par. 0026-0027 and 0036), Pratt does not explicitly disclose the use of metatdata and storing the hashes of the user information (i.e., the attribute data) in the shared ledger.  This aspect of the claim is identified as a difference.
In a related art, Crawforth teaches: 
create a blockchain transaction to store metadata to the shared ledger, the metadata including a hash of the attribute data and non-hashed data (Crawforth, DETX 88: all ledger entries 310 may include a certification system hash 330, which creates blockchain hash 325-a based on the user profile data, and the second ledger entry 310-b may include initiation metadata 220 and an initiation metadata hash 222; col. 34, lines 50-65.  Crawforth teaches a step of creating a lookup hash 230-a … by hashing some or all of the user profile data; a user profile hash 320, which may be a hash of the user profile data. That means in Crawforth, both profile hash and metadata are created and stored on shared ledger; see col. 33, lines 17-33 and lines 34-43); 
retrieve the metadata in response to the transaction (Crawforth col. 33, lines 17-33 and lines 34-43: DETX 83 and 85: receiving a new ledger request from the capture system 105, identifying a user profile, which is hashed and stored with a unique identifier of the first ledger entry 310-a; see DETX 140 for requesting authentication credentials from the user prior to 605 of FIG. 6; Note that a header ledger entry 310 is a metadata; col. 48, lines 48-65); 
Pratt and Crawforth are analogous art, because they are in a similar field of endeavor in improving information management associated with the applications of blockchain.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Crawforth to modify Pratt to improve the secure storage of the user information with transactional data on the blockchain with Crawforth’s certification system and the second ledger entry 310-b.  For this modification, the motivation would have been to improve the level of security with Crawforth’s certification system that allows allows a requestor to retrieve, validate, and update user profile securely without any risk of tampering.
However, Pratt and Crawforth as combined above do not explicitly disclose using a smart contract for sending and reconstructing the user profile from metadata or lookup hashes.  This aspect of the claim is a further difference.
In a related art, Vos teaches,
send, based on a smart contract, a transaction to the shared ledger to retrieve the metadata in response to the query (Vos, par. 0032: user requests specifying an address, name, age, biometric identifiers, location, content restrictions, licensing restrictions and terms, which may be stored as metadata string for each license and associated content; par. 0059 and 0062-0063; see par. 0038 and 0048: a unique smart contract-based licensing and for artists and users and blockchain ledger for tracking the payments of licensing fees and royalties. Evidently, Vos discloses storing and retrieving content metadata in shared ledger or a copyright licensing ledger that keeps record of each original copyright; par. 0032 and 0073); 
reconstruct, based on the smart contract, the user profile from the non-hashed data of the metadata (Note that the instant application does not have written support for the non-hashed data of the metadata.  Therefore, the Examiner broadly interpret this limitation as reconstructing or restoring the user profile from the metadata or a description of transactions) (Vos, par. 0020-0022: help content creators specify the terms and conditions for performing automatic licensing with revenue from transactions where the metadata for profile content restrictions, licensing restrictions and terms may be restored from metadata to ensure that content, personal, or transaction information is not improperly shared or accessed; par. 0032, 0034-0036 and 0056-0057); 
before the effective filing date of the claimed invention, to modify Pratt-Crawforth system by Vos’ technique for management of licensing of the content to improve the storage of the user profile with transactional data on the blockchain.  For this modification, the motivation would have been to improve the restrictive access to the information of transactions stored with the shared ledger.

As per claim 2, the references as combined above teach the system [attribute custodian] of claim 1, wherein the metadata comprises a location of the attribute data in the data store (Crawforth col. 15, lines 34-35, DETX 114: location data associated with the set of media data; see also col. 82, lines 29-30).  

As per claim 3, the references as combined above teach the system [attribute custodian] of claim 2, wherein, when the attribute custodian is configured to reconstruct the user profile, the attribute custodian is configured to: 
retrieve the attribute data from the storage location (Crawforth, col. 6, lines, 31-47: validation response for the set of media data; col. determine a level of validity of the set of media data 210-a (or a subset of media data 212) based on a presence or absence of one or more types of metadata. For example, the presence of a type of metadata (e.g., a presence of location data)); and 
validate the attribute data with the hash of the attribute data (Crawforth, col. 0018, lines 16-25: for each set of media data, based on such candidate hash comparisons, a trust score may be determined, either by the validation system or by the certification system; col. 46, lines 10-19). 
 
As per claim 4, the references as combined above teach the system [attribute custodian] of claim  [[3]], wherein the shared and
manages the logical view through one or more application programming interfaces (Pratt, par. 0044: user interface 112, which displays profile information along with pre-approval information; see box 202 in FIG. 2).
  
As per claim 5, the references as combined above teach the system [attribute custodian] of claim 4, wherein the attribute custodian is further configured to: Page 3 of 20Atty Dkt No. P201704092US01 Serial No. 16/226,336 
modify metadata in the shared ledger via an application programming interface call to the smart contract (Crawforth, col. 31, lines 18-37: writing the set of portions of metadata to the immutable ledger; to write any lookup hash 230, subset media hash 232, subset metadata 234.  See par. 0072 and 0075 for one or more application programs 645, which may comprise computer programs obviously to communicate with the interface, i.e., application programming interface calls to the smart contract).  

As per claim 8, Pratt teaches a method, comprising: Page 4 of 20Atty Dkt No. P201704092US01 Serial No. 16/226,336 
receiving, by a blockchain node of a blockchain network including an identify consumer and a shared ledger, attribute data associated with an attribute in a profile of a user from a data store external to the blockchain network (Pratt par. 0021 and 0026: receive information 142 from a user 102 via the user interface 112 and accordingly aggregate information 142 that is to be included in the transaction and released to the requester upon satisfying certain conditions 144; see also FIG. 5: step 502 and par. 0036); 
granting, by the blockchain node, access to the identity consumer in response to a query regarding the profile (Pratt, par. 0020-0021: allows for restricted access to the information by the 
sending, by the blockchain node, the attribute data to the identity consumer in response to the query (Pratt, par. 0021 and par. 0027-0028: the dealer for example querying the personal information of a purchaser, and the user sets the maximum number of queries allowed.  When the access is allowed, the attribute data such as name, address and age for a user are sent to dealer (i.e., the identity consumer) in response to the query).  
 
While Pratt teaches storing via smart contract the user sensitive information (e.g., age, date of birth, location of birth, gender, address, education) as part of the blockchain ledger in a secure, distributed and immutable manner and providing/releasing the user information to requestors (Pratt par. 0026-0027 and 0036), Pratt does not explicitly disclose the use of metatdata and storing the hashes of the user information (i.e., the attribute data) in the shared ledger.  This aspect of the claim is identified as a difference.
In a related art, Crawforth teaches: 
creating, by the blockchain node, a blockchain transaction to store metadata to the [[a]] shared ledger, the metadata including a hash of the attribute data and non-hashed data (Crawforth, DETX 88: all ledger entries 310 may include a certification system hash 330, which creates blockchain hash 325-a based on the user profile data, and the second ledger entry 310-b may include initiation metadata 220 and an initiation metadata hash 222; col. 34, lines 50-65.  Crawforth teaches a step of creating a lookup hash 230-a … by hashing some or all of the user profile data; a user profile hash 320, which may be a hash of the user profile data. That means in Crawforth, both profile hash and metadata are created and stored on shared ledger; see col. 33, lines 17-33 and lines 34-43); 
retrieving, by the blockchain node, the metadata from the shared ledger in response to a transaction sent to the shared ledger in response to the query (Crawforth col. 33, lines 17-33 
Pratt and Crawforth are analogous art, because they are in a similar field of endeavor in improving information management associated with the applications of blockchain.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Crawforth to modify Pratt to improve the secure storage of the user information with transactional data on the blockchain with Crawforth’s certification system and the second ledger entry 310-b.  For this modification, the motivation would have been to improve the level of security with Crawforth’s certification system that allows allows a requestor to retrieve, validate, and update user profile securely without any risk of tampering.
However, Pratt and Crawforth as combined above do not explicitly disclose using a reconstructing the user profile from metadata or lookup hashes.  This aspect of the claim is a further difference.
In a related art, Vos teaches,
reconstructing, by the blockchain node, the user profile from the non- hashed data of the metadata (Note that the instant application does not have written support for the non-hashed data of the metadata.  Therefore, the Examiner broadly interpret this limitation as reconstructing or restoring the user profile from the metadata or a description of transactions) (Vos, par. 0020-0022: help content creators specify the terms and conditions for performing automatic licensing with revenue from transactions where the metadata for profile content restrictions, licensing restrictions and terms may be restored from metadata to ensure that content, personal, or transaction information is not improperly shared or accessed; par. 0032, 0034-0036 and 0056-0057); 
before the effective filing date of the claimed invention, to modify Pratt-Crawforth system by Vos’ technique for management of licensing of the content to improve the storage of the user profile with transactional data on the blockchain.  For this modification, the motivation would have been to improve the restrictive access to the information of transactions stored with the shared ledger.

As per claim 9, the references as combined above teach the method of claim 8, wherein the metadata comprises a location for storing the attribute data in the data store  (Crawforth col. 15, lines 34-35, DETX 114: location data associated with the set of media data; see also col. 82, lines 29-30).  .  

As per claim 10, the references as combined above teach the method of claim 9, wherein the reconstructing the user profile from the metadata comprises: 
retrieving the attribute data corresponding to the user profile from the storage location(Crawforth, col. 6, lines, 31-47: validation response for the set of media data; col. determine a level of validity of the set of media data 210-a (or a subset of media data 212) based on a presence or absence of one or more types of metadata. For example, the presence of a type of metadata (e.g., a presence of location data)); and 
validating attribute data with the hash of the attribute data (Crawforth, col. 0018, lines 16-25: for each set of media data, based on such candidate hash comparisons, a trust score may be determined, either by the validation system or by the certification system; col. 46, lines 10-19). 

As per claim 11, the references as combined above teach the method of claim 8[[10]], wherein the shared ledger comprises a logical view of the profile and manages the logical view through one or more application programming interfaces (Pratt, par. 0044: user interface 112, which displays profile information along with pre-approval information; see box 202 in FIG. 2).  

As per claim 12, the references as combined above teach the method of claim 11, further comprising: 
modifying metadata in the shared ledger via an application programming interface call to the smart contract (Crawforth, col. 31, lines 18-37: writing the set of portions of metadata to the immutable ledger; to write any lookup hash 230, subset media hash 232, subset metadata 234.  See par. 0072 and 0075 for one or more application programs 645, which may comprise computer programs obviously to communicate with the interface, i.e., application programming interface calls to the smart contract).  

As per claim 15, Pratt teaches a non-transitory computer readable medium configured to store one or more instructions that when executed by a processor of a blockchain node of a blockchain network including an identify consumer and a shared ledger (Pratt, par. 0044 and 0050: the processor 302 and memory 304; par. 0034-0035: a blockchain fabric 114, which is a peer-to-peer network, comprising blockchain nodes 114a-c, as illustrated in FIG. 1: 114) cause the processor to perform: 
receiving attribute data associated with an attribute in a profile of a user from a data store external to the blockchain network (Pratt par. 0021 and 0026: receive information 142 from a user 102 via the user interface 112 and accordingly aggregate information 142 that is to be included in the transaction and released to the requester upon satisfying certain conditions 144; see also FIG. 5: step 502 and par. 0036); 
granting access to the identity consumer in response to a query regarding the profile (Pratt, par. 0020-0021: allows for restricted access to the information by the requesters; For example, since the information is pooled together for purchasing a car, only certified car dealers may be able to access the information); 
sending the attribute data to the identity consumer in response to the query (Pratt, par. 0021 and par. 0027-0028: the dealer for example querying the personal information of a purchaser, and the user sets the maximum number of queries allowed.  When the access is allowed, the attribute data such as name, address and age for a user are sent to dealer (i.e., the identity consumer) in response to the query).
While Pratt teaches storing via smart contract the user sensitive information (e.g., age, date of birth, location of birth, gender, address, education) as part of the blockchain ledger in a secure, distributed and immutable manner and providing/releasing the user information to requestors (Pratt par. 0026-0027 and 0036), Pratt does not explicitly disclose the use of metatdata and storing the hashes of the user information (i.e., the attribute data) in the shared ledger.  This aspect of the claim is identified as a difference.
In a related art, Crawforth teaches: 
creating a blockchain transaction to store metadata to the [[a]] shared ledger, the metadata including a hash of the attribute data and non-hashed data (Crawforth, DETX 88: all ledger entries 310 may include a certification system hash 330, which creates blockchain hash 325-a based on the user profile data, and the second ledger entry 310-b may include initiation metadata 220 and an initiation metadata hash 222; col. 34, lines 50-65.  Crawforth teaches a step of creating a lookup hash 230-a … by hashing some or all of the user profile data; a user profile hash 320, which may be a hash of the user profile data. That means in Crawforth, both profile hash and metadata are created and stored on shared ledger; see col. 33, lines 17-33 and lines 34-43); 
retrieving the metadata from the shared ledger in response to a transaction sent to the shared ledger in response to the query (Crawforth col. 33, lines 17-33 and lines 34-43: DETX 83 and 85: receiving a new ledger request from the capture system 105, identifying a user profile, which is hashed and stored with a unique identifier of the first ledger entry 310-a; see DETX 140 for requesting authentication credentials from the user prior to 605 of FIG. 6; Note that a header ledger entry 310 is a metadata; col. 48, lines 48-65); 
Pratt and Crawforth are analogous art, because they are in a similar field of endeavor in improving information management associated with the applications of blockchain.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Crawforth to modify Pratt to improve the secure storage of the user information with transactional data on the blockchain with Crawforth’s certification system and the second ledger entry 310-b.  For this modification, the motivation would have been to improve the level of security with Crawforth’s certification system that allows allows a requestor to retrieve, validate, and update user profile securely without any risk of tampering.
However, Pratt and Crawforth as combined above do not explicitly disclose using a smart contract for sending and reconstructing the user profile from metadata or lookup hashes.  This aspect of the claim is a further difference.
In a related art, Vos teaches,
reconstructing the user profile from the non-hashed data of the metadata (Note that the instant application does not have written support for the non-hashed data of the metadata.  Therefore, the Examiner broadly interpret this limitation as reconstructing or restoring the user profile from the metadata or a description of transactions) (Vos, par. 0020-0022: help content creators specify the terms and conditions for performing automatic licensing with revenue from transactions where the metadata for profile content restrictions, licensing restrictions and terms may be restored from metadata to ensure that content, personal, or transaction information is not improperly shared or accessed; par. 0032, 0034-0036 and 0056-0057); 
before the effective filing date of the claimed invention, to modify Pratt-Crawforth system by Vos’ technique for management of licensing of the content to improve the storage of the user profile with transactional data on the blockchain.  For this modification, the motivation would have been to improve the restrictive access to the information of transactions stored with the shared ledger.

As per claim 16, the references as combined above teach the non-transitory computer readable medium of claim 15, wherein the metadata comprises a location for storing the attribute data in the data store, and Page 7 of 20Atty Dkt No. P201704092US01 Serial No. 16/226,336 
wherein, when the processor is configured to perform the reconstructing the user profile, the processor is further configured to perform: 
retrieving the attribute data corresponding to the user profile from the storage location (Crawforth, col. 6, lines, 31-47: validation response for the set of media data; col. determine a level of validity of the set of media data 210-a (or a subset of media data 212) based on a presence or absence of one or more types of metadata. For example, the presence of a type of metadata (e.g., a presence of location data)); and 
validating attribute data with the hash of the attribute data (Crawforth, col. 0018, lines 16-25: for each set of media data, based on such candidate hash comparisons, a trust score may be determined, either by the validation system or by the certification system; col. 46, lines 10-19).  

As per claim 17, the references as combined above teach the non-transitory computer readable medium of claim 15[[16]], wherein the shared ledger comprises a logical view of the profile and manages the logical view through one or more application programming interfaces 

As per claim 18, the references as combined above teach the non-transitory computer readable medium of claim 17, wherein the one or more instructions further configure the processor to perform: 
modifying metadata in the shared ledger via an application programming interface call to the smart contract (Crawforth, col. 31, lines 18-37: writing the set of portions of metadata to the immutable ledger; to write any lookup hash 230, subset media hash 232, subset metadata 234.  See par. 0072 and 0075 for one or more application programs 645, which may comprise computer programs obviously to communicate with the interface, i.e., application programming interface calls to the smart contract).  

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt and Crawforth and Vos, as applied to claim 1, and further in view of Chan (US 20180068130 A1).

As per claim 6, the references of Pratt and Crawforth and Vos as combined above teach the system [attribute custodian] of claim 1[[2]], but do not explicitly disclose the use of user policies for approving the inclusion of the attribute data to the user profile. This aspect of the claim is identified as a further difference.
 wherein, when the attribute custodian is configured to receive the attribute data, the attribute custodian is further configured to: 
a policy associated with the user; and select the data store (Chan, clm. 21: checking the data exchange data against the rules data before approving the data exchange; par. 0072 and 0073).
Chan is analogous art to the claimed invention in a similar field of endeavor in improving blockchain and distributed ledger systems.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to use Chan to modify Pratt-Crawforth system to include ser policies for approving the inclusion of the attribute data to the user profile. For this combination, the motivation would have been to improve the level of security and privacy for user information protection.

As per claim 13, the claim recites the method of claim 8[[9]], wherein the receiving the attribute data further comprises: approving inclusion of the attribute data to the user profile based on a policy associated with the user; and selecting the data.  Given this claim similarly recites the same limitation as claim 6, it is rejected for the same reason as claim 6.

As per claim 19, the claim recites the non-transitory computer readable medium of claim 15[[16]], wherein, when the processor is configured to perform the receiving the attribute data for the user profile, the processor is further configured to perform: approving inclusion of the attribute data to the user profile based on a policy associated with the user; and selecting the data store. Given this claim similarly recites the same limitation as claim 6, it is rejected for the same reason as claim 6.

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base/independent claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a request to evaluate a risk associated with the user; approving the request to evaluate a risk; querying the profile; determining a risk score for the user; and providing the risk score to the identity consumer”. These elements capture a inventive feature of approving the request to evaluate a risk by which a risk score is determined for the user and provided to the identity consume.  When in combination with the other limitations in the claims 1, 8, and 15, respectively, the aforementioned feature is not anticipated by, nor made obvious over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/
Primary Examiner, Art Unit 2493
04/20/2021